department of the treasury washington d c contact person identification_number telephone number t eo b2 tax_exempt_and_government_entities_division date sep uniform issue list employer_identification_number legend dear sir or madam we have considered your letters dated date and date in which you requested certain rulings with respect to a transfer of assets of b to c d e and f b is a nonprofit corporation organized in and currently governed by the indiana nonprofit corporation act of as amended bis exempt under sec_501 of the internal_revenue_code the code and is classified as a private_foundation under sec_509 b is managed and controlled by directors who are all related by blood or marriage with the passage of time the interests of the directors have diverged with respect to the charitable goals and management of b b's board_of directors believes that b's charitable purposes will be better served by allowing four of its current directors to start and manage their own private_foundations c d e and f with separate boards that may include their respective spouses their adult children and others of those four directors two will continue to serve on b's board_of directors b proposes to transfer approximately dollar_figurex to each of c d e and f such transfers will amount to approximately percent of b's total assets the funds transferred to c d e and f will be used for endowment-building purposes although b will in no way restrict c d e or f from making charitable grants from principal neither c d e nor f will provide any consideration to b for the transferred assets neither b nor any of its directors will realize any ak oa gain from the transfer of assets to c d e or f the transfers none of the directors or officers of b c d e or f will receive funds or any other benefit directly or indirectly from the transfers b presently has several outstanding commitments to provide grant funds to public_charities all such outstanding grant commitments of b will remain b's own responsibility b has not notified the service that it intends to terminate its private_foundation_status and it has no plans to do so additionally b has not received notification that its status as a private_foundation has been terminated b has not committed either willful repeated acts or failures to act or a wilful and flagrant act or failure to act giving rise to liability under chapter of the code the following rulings are requested the transfers will not adversely affect b’s exemption from federal_income_tax under sec_501 of the code each transfer will constitute a transfer of assets described in sec_507 of the because b has not given and does not pian to give notice of termination pursuant to sec_507 of the code the transfers will not constitute a termination of b's status as a private_foundation and the transfers will not cause b to be subject_to the tax imposed by sec_507 following the transfers c d e and f will possess certain attributes and characteristics of b as described in sec_1_507-3 of the income_tax regulations the regulations the transfers will not result in the imposition of net_investment_income tax under sec_4940 of the code the transfers will not be acts of self-dealing under sec_4941 of the code and thus will not give rise to the tax on self-dealing transactions imposed under sec_4941 the transfers will not trigger the tax on jeopardy investments under sec_4944 of code the code the transfers will not be taxable_expenditures under sec_4945 of the code if b exercises expenditure_responsibility under sec_4945 _ because the transfers constitute grants for endowment as contemplated in sec_53_4945-5 of the foundation and similar excise_taxes regulations the regulations b may satisfy sec_4945 of the code by attaching c's d's e's and f's annual grantee reports to its annual information returns form_990-pf for the taxable_year in which the transfers are made and for the following two taxable years provided that such reports contain or are accompanied by the information set forth in sec_53_4945-5 of the regulations and b's reasonable and necessary legal accounting and other administrative expenditures incurred in connection with this ruling_request and the transfers will constitute qualifying distributions under sec_4942 of the code but will not be taxable_expenditures under sec_4945 sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations that are organized and operated exclusively for charitable and other exempt purposes stated in that section sec_509 of the code provides that organizations exempt under sec_501 will be classified as private_foundations subject_to the private_foundation provisions of the code unless they are described in sec_509 or sec_507 of the code generally imposes a tax on any private_foundation that terminates its status under sec_507 sec_507 describes the circumstances under which the status of a private_foundation will be terminated subject_to exceptions provided in sec_507 sec_507 of the code addresses the transfer of assets by one private_foundation to one or more other private_foundations pursuant to a liquidation merger redemption recapitalization or other adjustment organization or reorganization and provides that each transferee private_foundation in such a transaction shail not be treated as a newly created organization sec_1_507-1 of the regulations provides that a significant disposition of a foundation's assets pursuant to sec_507 of the code will not constitute a termination of the transferor foundation's status as a private_foundation under sec_509 unless the transferor foundation elects to terminate such status under sec_507 or unless sec_507 regarding willful repeated acts or one flagrant willful act giving rise to liability under chapter of the code is applicable sec_1_507-3 of the regulations provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee organization shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter of the code or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides that a transferor private_foundation must make its required amount of qualifying distributions under sec_4942 of the code for any taxable_year in which it transfers all or part of its assets to one or more other private_foundations pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a transfer of assets from a private_foundation to one or more other private_foundations which includes any significant disposition of the transferor private foundation's assets is described in sec_507 of the code sec_1_507-3 of the regulations provides that a significant disposition of a foundation's assets generally includes transfers of percent or more of the fair_market_value of such assets sec_1_507-3 of the regulations provides that if a private_foundation makes a transfer of assets described in sec_507 of the code the transferor's private_foundation_status will not be terminated under sec_507 unless the transferor voluntarily gives notice of termination to the secretary provided that the transfer meets the requirements of any pertinent provisions of chapter of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code generally does not apply to a transfer of assets described in sec_507 of the code sec_4940 of the code imposes a tax on the net_investment_income of a private_foundation net_investment_income is defined in sec_4940 as the amount by which the sum of gross_investment_income and capital_gain_net_income exceeds certain deductions allowed by sec_4940 gross_investment_income in turn is defined generally in sec_4940 as the gross amount of income from interest dividends rents payments_with_respect_to_securities_loans and royalties sec_4941 of the code imposes a tax on any act of self-dealing between a disqualified_person and a private_foundation sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation undistributed_income in turn is defined in sec_4942 as the excess of a private foundation's distributable_amount over its qualifying distributions sec_4942 of the code provides that a qualifying_distribution generally includes any amount_paid to accomplish one or more purposes described in sec_170 it defines qualifying distributions to include reasonable and necessary administrative expenses that are paid to accomplish an exempt_purpose but excludes a contribution to i another organization that is controlled by the transferor or by one or more disqualified persons with respect to the transferor unless the requirements of sec_4942 are satisfied or ii a private_foundation which is not an operating_foundation under sec_4942 except as provided in sec_4942 sec_4942 of the code provides that a grant to a sec_501 organization which is described in sec_4942 or ii will constitute a qualifying_distribution if a not later that the close of the first taxable_year after its taxable_year in which such contribution is received the transferee organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution which is treated under sec_4942 as a distribution out of corpus and b the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution has been made by the organization sec_4945 of the code imposes a tax on taxable_expenditures by private_foundations within the meaning of sec_4945 sec_4945 of the code provides that a grant to an organization which is not described in sec_509 - or d constitutes a taxable_expenditure unless the transferor private_foundation exercises expenditure_responsibility pursuant to sec_4945 under sec_4945 of the code expenditure_responsibility requires a private_foundation to exert all reasonable efforts and establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_53_4945-5 of the regulations provides that expenditure_responsibility under sec_4945 of the code requires a grantor private_foundation to make an inquiry of the prospective grantee private_foundation before making the grant such an inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes the inquiry should concern matters such as the identity prior history and experience if any of the grantee organization and its managers and any knowledge which the grantor has based on prior experience with the grantee or other information which is readily available concerning the management activities and practices of the grantee foundation the scope of the inquiry may vary from case to case depending on the size and purpose of the grant the period of time over which it is to be paid and the grantor's prior experience with respect to the grantee's capacity to use the grant for proper purposes sec_53_4945-5 of the regulations provides that in order to exercise expenditure_responsibility in connection with a grant pursuant to sec_4945 of the code a grantor private_foundation must require that the grant be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the written commitment must include an agreement by the grantee i to repay any portion of the amount granted which is not used for the purposes of the grant ii to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in por accomplishing the purposes of the grant unless the grant is for endowment or capital purposes iii to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and iv not to use any of the funds to carry on propaganda or otherwise to attempt to influence legislation within the meaning of sec_4945 influence the outcome of any specific public election or carry on directly or indirectly any voter registration drive within the meaning of sec_4945 make any grant which does not comply with the requirements of sec_4945 or or undertake any activity for any purpose other than one specified in sec_170 the grant agreement also must specify clearly the purposes of the grant sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant to another private_foundation for endowment or other capital purposes the grantor foundation must require reports from the grantee foundation on the use of the principal and income if any from the grant funds the grantee must make such reports annually for its taxable_year in which the grant was made and for the two immediately succeeding taxable years the grantor may allow the grantee's report to be discontinued only if it is reasonably apparent to the grantor before the end of the second succeeding taxable_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 of the code sec_53_4945-5 of the regulations provides that a private_foundation making a grant for endowment or other capital purposes may satisfy its duty to report to the secretary under sec_4945 of the code by attaching to its annual information_return form pf the grantee report required under sec_53_4945-5 of the regulations during each taxable_year in which such a report is required to be collected from the grantee the report attached to the return must contain or be accompanied by the following information i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee based upon the most recent report received from the grantee v whether the grantee has diverted any portion of the funds or the income therefrom in the case of an endowment grant from the purpose of the grant to the knowledge of the grantor vi the dates of any reports received from the grantee and vii the date and results of any verification of the grantee's reports undertaken pursuant to and to the extent required under sec_53_4945-5 by the grantor or by others at the direction of the grantor sec_4945 of the code provides that an expenditure by a private_foundation for any purpose other than one specified in sec_170 constitutes a taxable_expenditure sec_53_4945-6 of the regulations provides that a payment which constitutes a qualifying_distribution under sec_4942 of the code ordinarily will not be treated as a taxable_expenditure under sec_4945 sec_4946 of the code defines the term disqualified_person to include among others substantial contributors to a foundation and family members including children of such substantial contributors pb analysis your requested rulings are discussed below sec_501 of the code provides among other things that an organization described therein must be organized and operated exclusively for charitable and other exempt purposes c d e and f are exempt under sec_501 and will use the transfers and the income therefrom to further their exempt purposes therefore the transfers are consistent with b's operation for exclusively exempt purposes and will not jeopardize b's exemption under sec_501 sec_507 of the code imposes a termination_tax on a private_foundation referred to in sec_507 pursuant to sec_507 a private foundation's status as such will be terminated by one of two means one voluntary and one involuntary except as provided in sec_507 which describes the transfer of assets by a private_foundation to one or more other private_foundations pursuant to a reorganization under sec_1_507-3 of the regulations a sec_507 transfer includes any significant disposition of the transferor foundation's assets pursuant to sec_1_507-3 and of the regulations a significant disposition generally includes a transfer of percent or more of the fair market vaiue of the transferor foundation's assets to one or more other private_foundations as a result of the transfers approximately percent of the fair_market_value of b's assets will be transferred to c d e and f pursuant to sec_1_507-3 of the regulations therefore the transfers constitute a significant disposition of b's assets and the transfers are described in sec_507 of the code sec_507 imposes a tax upon organizations whose private_foundation_status is terminated pursuant to sec_507 however sec_1_507-3 provides that a sec_507 transfer will not constitute a termination of the transferor's private_foundation_status under sec_507 unless the transferor gives voluntary notice of termination the transfers in the aggregate constitute a transfer of assets described in sec_507 moreover b has not given and does not plan to give voluntary notice of termination of its private_foundation_status accordingly the transfers will not result in the termination of b's private_foundation_status sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 of the code are not subject_to the termination_tax under sec_507 because the transfers are described in sec_507 b will not be subject_to the dot sec_507 termination_tax as a result thereof because the transfers will constitute a significant disposition of b's assets sec_1 a of the regulations provides that c d e and f will not be treated as newly created organizations but instead will possess certain tax_attributes and characteristics of b in particular c d e and f will take the transfers subject_to any potential liability of b for chapter taxes incurred prior to or as a result of the transfers to the extent that b should not satisfy such liability should such liability arise b c d e and f will agree to share the liability in proportion to their relative assets immediately following the transfers sec_4940 of the code imposes an excise_tax on the net_investment_income of private_foundations net_investment_income generally is the amount by which the sum of a foundation's gross_investment_income and capital_gain income exceeds certain allowable deductions gross_investment_income generally is the gross amount of a foundation's income from interest dividends rents payments_with_respect_to_securities_loans and royalties the transfers will be voluntary grants by b to c d e and f b will not receive any consideration from c d e or f in connection with the transfers additionally neither b nor any of its directors will realize any gain from the transfers accordingly b will not have any gross_investment_income or net_investment_income as a result of the transfers and no tax will be imposed on b c d e or f under sec_4940 in connection with the transfers sec_4941 of the code imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person however organizations described in sec_501 generally are excluded from the definition of disqualified_person for purposes of sec_4941 c d e and f are organizations described in sec_501 and therefore will not be disqualified persons for purposes of the self-dealing rules correspondingly b is not a disqualified_person either of c d e or f accordingly the transfers are not transactions between a private_foundation and one or more disqualified persons and they will not constitute self-dealing under sec_4941 a private_foundation that invests in such a manner as to jeopardize the carrying out of its exempt purposes is subject_to an excise_tax under sec_4944 of the code black's law dictionary abr 7th ed defines an investment as an expenditure to acquire property or assets to produce revenue b will not receive any consideration or realize any gain in connection with the transfers the transfers are not expenditure s to produce revenue the transfers are not investments as that term is used in sec_4944 and the transfers will not trigger the tax on jeopardy investments under sec_4944 lo sec_4945 imposes a tax on each taxable_expenditure by a private_foundation the term taxable_expenditure is defined in sec_4945 to include a grant by a private_foundation to an organization that is not described in sec_509 - or d unless the private_foundation exercises expenditure_responsibility with respect to the grant expenditure_responsibility requires a grantor private_foundation to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which it was made to obtain full and complete reports from the grantee private_foundation on how the funds are spent and to make full and detailed reports regarding the expenditures to the secretary the regulations provide that a private_foundation may satisfy the expenditure_responsibility requirements set forth in sec_4945 - of the code by completing a prescribed pre- grant inquiry the required elements of which are set forth in sec_53_4945-5 of the regulations including certain required terms set forth in sec_53_4945-5 in the grant agreement with the grantee foundation and requiring the grantee organization to submit prescribed reports the required elements of which are set forth in sec_53_4945-5 on the use of the principal and income if any from the grant funds the grantor foundation's obligation to report to the secretary is subject_to a special rule applicable to foundations that make grants for endowment or other capital purposes because they are grants from one private_foundation to other private_foundations the transfers would constitute taxable_expenditures if b did not comply with the expenditure_responsibility requirements of sec_4945 of the code b will exercise expenditure_responsibility as follows b will complete a pre-grant inquiry pursuant to sec_53 b of the regulations the agreement s memorializing the transfers will contain the terms required by sec_53_4945-5 of the regulations b will require c d e and f to submit grantee reports that comply with sec_53_4945-5 and sec_53_4945-5 of the regulations with respect to their frequency and content and b will provide reports to the secretary consistent with the requirements of sec_4945 of the code and sec_53_4945-5 of the regulations by taking the preceding steps b will satisfy the expenditure_responsibility requirements of sec_4945 of the code accordingly the transfers will not constitute taxable_expenditures under sec_4945 sec_53_4945-5 of the regulations provides that a grantor foundation that makes a grant for endowment or other capital purposes may satisfy sec_4945 of the code by attaching the grantee information reports described in sec_53_4945-5 of the regulations to the grantor foundation's annual information_return for the taxable_year of the transfer and the following two years as required by sec_53_4945-5 provided that such reports contain the zlob information set forth in sec_53_4945-5 the transfers constitute grants to establish charitable endowments in c d e and f b will attach c's d's e's and f's grantee reports to its annual information_return form_990-pf for the taxable_year of the transfers and the two years immediately thereafter c's d's e's and f's reports will contain or be accompanied by the information set forth in sec_53 d of the regulations accordingly this method of reporting to the secretary will satisfy b's obligation under sec_4945 of the code sec_4945 of the code provides that any amount_paid or incurred by a private_foundation for a noncharitable purpose ie a purpose not specified in sec_170 is a taxable_expenditure pursuant to sec_53_4945-6 of the regulations however any payment that constitutes a qualifying_distribution under sec_4942 ordinarily will not be treated as a taxable_expenditure under sec_4945 sec_4942 provides that reasonable and necessary administrative expenses paid to accomplish one or more charitable purposes constitute qualifying distributions b's administrative expenses paid in connection with this ruling_request and the transfers including legal accounting and other expenses constitute qualifying distributions to the extent that such expenses are reasonable and necessary accordingly b's reasonable and necessary legal accounting and other administrative expenses paid in connection with this ruling_request and the transfers will not be taxable_expenditures under sec_4945 of the code conclusion accordingly we rule that the transfers will not adversely affect b's exemption from federal_income_tax under sec_501 of the code the transfers will constitute a transfer of assets described in sec_507 of the because b has not given and does not plan to give notice of termination pursuant to sec_507 of the code the transfers will not constitute a termination of b's status as a private_foundation and the transfers will not cause b to be subject_to the tax imposed by sec_507 code c d e and f will possess the tax_attributes and characteristics of b following the transfers as described in sec_1_507-3 of the regulations and may agree with b to share liability for chapter taxes incurred prior to or as a result of the transfers if any in proportion to the relative assets of the organizations at the time of the transfers the transfers will not result in the imposition of net_investment_income tax under sec_4940 of the code on b c d e or f the transfers will not be acts of self-dealing under sec_4941 of the code and thus will not give rise to the tax on self-dealing transactions imposed under sec_4941 the transfers will not trigger the tax on jeopardy investments under sec_4944 of the code the transfers will not be taxable_expenditures under sec_4945 of the code if b exercises expenditure_responsibility under sec_4945 because the transfers constitute grants for endowment as contemplated in sec_53_4945-5 of the regulations b may satisfy sec_4945 of the code by attaching c's d's e's and f's annual grantee reports to its annual information returns form_990-pf for the taxable_year in which the transfers are made and for the following two taxable years provided that such reports contain or are accompanied by the information set forth in sec_53_4945-5 of the regulations b's reasonable and necessary legal accounting and other administrative expenses_incurred in connection with this ruling_request and the transfers will constitute qualifying distributions under sec_4942 of the code but will not be taxable_expenditures under sec_4945 because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that this ruling letter may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
